Case 1:18-cv-05780-FB-LB Document 109 Filed 07/20/21 Page 1 of 27 PageID #: 1242




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 GURSEWAK SINGH,

                            Plaintiff,                              REPORT AND RECOMMENDATION
                                                                         18 CV 5780 (FB)(LB)
          -against-

 LINTECH ELECTRIC, INC. and
 LINDEN J. TUDOR,

                            Defendants.
 -------------------------------------------------------X
 BLOOM, United States Magistrate Judge:

          Plaintiff brings this action alleging that defendants, among other things, failed to pay him

 minimum wage, overtime wages, and failed to provide him wage notices and statements in

 violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et. seq., and the New York

 Labor Law (“NYLL”), N.Y. LAB. LAW § 190 et. seq., while he was employed as an electrician.

 Compl, ¶¶ 1, 8, ECF No. 1. Defendants now seek sanctions against plaintiff and plaintiff’s counsel,

 including dismissal of the complaint, pursuant to Federal Rules of Civil Procedure 26(g)(3), 37(b),

 and 37(c), 28 U.S.C. § 1927 and the Court’s inherent powers. Defendants principle argument in

 support of sanctions is plaintiff’s failure to timely produce communications and records regarding

 plaintiff’s other employment. 1 ECF No. 89; Def. Mem. of Law 1, ECF No. 98. Defendants’ motion

 was referred to me by the Honorable Fredric Block for a Report and Recommendation in

 accordance with 28 U.S.C. § 636(b). 2 For the reasons set forth below, it is respectfully

 recommended that defendants’ motion should be granted in part and denied in part.


 1
   Although the electronic order accompanying Judge Block’s Memorandum and Order dismissing plaintiff’s
 removed state court actions originally stated that the instant motion for sanctions was denied, see ECF 104;
 Electronic Order dated May 6, 2021, the Memorandum and Order dismissing the state court actions only addressed
 defendants’ motion for sanctions related to the motion to dismiss, not the instant request for discovery sanctions. See
 Electronic Order dated May 6, 2021.
 2
   Judge Block also referred motions filed at ECF Nos. 70, 89, and 90. See Electronic Order dated Jan. 11, 2021.
 However, Judge Gold previously found the motion to compel filed at ECF No. 70 to be moot “in light of the


                                                            1
Case 1:18-cv-05780-FB-LB Document 109 Filed 07/20/21 Page 2 of 27 PageID #: 1243




                                                 BACKGROUND

          Plaintiff alleges that defendants employed him as an electrician at construction sites in

 New York City “from approximately late October/early November 2014 until middle of

 September 2018.” Compl. ¶ 8. Defendant Lintech Electric, Inc., which is owned by defendant

 Linden Tudor, performs construction work at various sites in New York City. Id. ¶¶ 9-11.

 Plaintiff claims that defendants employed him Monday through Friday at properties managed by

 the New York City Housing Authority (“NYCHA”). Id. ¶ 8. Plaintiff also worked at NYCHA

 properties two Saturdays each month; on other Saturdays and Sundays he worked at non-

 NYCHA properties. Id. During his employment with defendants, plaintiff alleges he started work

 at 8:00 a.m. and worked “until sometimes 6 PM and sometimes 7 PM.” Id. Plaintiff was paid

 $700-$800 each month. Id.

          Plaintiff claims that defendants committed several violations throughout the course of his

 employment. He alleges that defendants “promoted a scheme to fraudulently report” his hours,

 the nature of his work, and his wages to NYCHA. Id. ¶ 13. Further, plaintiff did not receive

 minimum wage or overtime wages when he worked over 40 hours a week. Id. ¶¶ 15-17.

 Defendants allegedly failed to provide plaintiff with proper wage notices and statements

 documenting the dates and hours he worked. Id. ¶ 20. Plaintiff also alleges that defendants filed

 false tax information with the Internal Revenue Service on his behalf. Id. ¶ 38.




 completed briefing of the pending motion to dismiss.” See Electronic Order dated June 29, 2020. The documents
 filed at ECF Nos. 89 and 90 are the opening salvos of the instant motion to dismiss. At a conference held after the
 filing of these letter motions, Judge Gold set a formal briefing schedule. See Oct. 29, 2020 Minute Entry, ECF No.
 92. To the extent plaintiff’s letter motion, ECF No. 90, seeks to compel discovery and sanctions against plaintiff’s
 counsel, that motion was rendered moot by the stay of discovery ordered by Judge Gold at the October 29, 2020
 conference. See Oct. 29, 2020 Minute Entry.


                                                           2
Case 1:18-cv-05780-FB-LB Document 109 Filed 07/20/21 Page 3 of 27 PageID #: 1244




                                    PROCEDURAL HISTORY

        The record in this case reflects the increasingly complicated and acrimonious conduct of

 this litigation including both parties’ failures to produce discovery, motions to compel, and the

 removal and later dismissal of two state court actions. Defendants’ instant motion also implicates

 another action filed by plaintiff’s counsel against a company called Talico Contracting Inc., and

 that case’s ultimate dismissal. The relevant procedural history is summarized below.

 A. The Instant FLSA and NYLL Federal Court Action

        Plaintiff filed the complaint commencing this action on October 16, 2018. ECF No. 1.

 Defendants answered on December 20, 2018. ECF No. 9. After answering the complaint,

 defendants served interrogatories and document demands on plaintiff, including requests for:

 documents related to plaintiff’s employment by Talico Contracting, Inc. (“Talico”); plaintiff’s

 tax documents, including tax returns and W-2s from 2014 through the present; and documents

 related to any positions of employment held by plaintiff. Mizrahi Aff., Ex. K, ECF No. 99-11.

        An initial conference was held before Magistrate Judge Gold, to whom this matter was

 assigned, on January 30, 2019. ECF No. 12. At the initial conference, the parties ignited a

 discovery dispute that has burned throughout this litigation. Following the conference, Judge

 Gold ordered the defendants to “produce information about the entity they contend was

 plaintiff’s actual employer” along with corroborating documents. ECF No. 12.

        On March 4, 2019, defendants’ counsel emailed plaintiff’s counsel Jonathan Silver, and

 stated, as he had at the initial conference, that plaintiff’s actual employer was Talico Contracting,

 Inc. Mizrahi Aff., Ex. M, ECF 99-13. Defendants also served plaintiff with a deficiency letter,

 stating that plaintiff had failed to respond to defendants’ December 20, 2018 document demands.

 ECF No. 89-1. On March 5, 2019, plaintiff served a reply to defendants’ request for documents,



                                                   3
Case 1:18-cv-05780-FB-LB Document 109 Filed 07/20/21 Page 4 of 27 PageID #: 1245




 which stated that plaintiff did not possess: any documents related to employment by Talico

 Contracting Inc.; his tax returns from 2014 through the present; or any documents related to

 employment prior to his last day of work for the defendants in 2018. Mizrahi Aff., Ex. O, ECF

 No. 99-15. Plaintiff’s reply to defendants’ interrogatories stated that he did not know of any

 agreement to work for Talico and that he had preserved all documents and evidence in his

 possession. Id. The response was not verified as required by Federal Rule of Civil Procedure

 33(b).

          The parties subsequently filed cross motions to compel discovery. ECF Nos. 18, 20.

 Defendants reiterated that plaintiff had actually been employed by Talico Contracting Inc. which

 also performed work along with Lintech at certain non-NYCHA projects. ECF No. 20. On June

 27, 2019, Judge Gold granted the parties’ motions for discovery in part and denied them in part,

 ordering defendants to produce all documents in their control and ordering plaintiff to “confirm

 in writing that no documents or information has been withheld based upon the general objections

 and privilege assertion made in response to defendants’ document demands.” June 27, 2019

 Minute Order, ECF No. 23. On July 17, 2019, plaintiff’s counsel denied that any additional

 responsive documents existed, stating “no document or information has been withheld.” Mizrahi

 Aff., Ex. G, ECF No. 99-7.

          Plaintiff was deposed on September 24, 2019 and October 4, 2019. Id., Exs. S-T, ECF

 Nos. 99-19, 99-20. Prior to the deposition, plaintiff’s counsel informed defendants’ counsel that

 plaintiff required a Punjabi interpreter. Id., Ex. R, ECF No. 99-18. Defendants’ counsel inquired

 about how plaintiff’s counsel had previously been communicating with plaintiff but did not

 receive a response. Id. Throughout his deposition, plaintiff and plaintiff’s counsel reiterated that




                                                   4
Case 1:18-cv-05780-FB-LB Document 109 Filed 07/20/21 Page 5 of 27 PageID #: 1246




 he did not know how to read or speak English. Pl. Sept. 24, 2019 Dep. Tr. 23:11-18, 24:8-13,

 25:17-26:7; Pl. Oct. 4, 2019 Dep. Tr. 62:8-10, 62:15-18, 76:15.

        On September 15, 2020, defendants’ counsel emailed plaintiff’s counsel supplemental

 document production, including a W-2 issued to plaintiff by Talico. Mizrahi Aff. ¶ 26, Ex. V.,

 ECF No. 99-22. Then, on September 21, 2020, defendants’ counsel sent plaintiff’s counsel a

 deficiency letter renewing defendants’ request for documents and noting deficiencies in

 plaintiff’s interrogatory responses in light of the W-2 from Talico. Id. Ex. W, ECF No. 99-23.

        On September 22, 2020, Magistrate Judge Gold held a conference. ECF No. 88. Plaintiff

 was ordered to respond to defendants’ discovery demands by October 5, 2020 and plaintiff’s

 second deposition was scheduled for October 21, 2020. Id.

        Following the Court conference, plaintiff produced supplemental documents and

 interrogatory responses which made reference to the Talico W-2 provided by defendants.

 Mizrahi Aff. ¶ 28, Ex. X, ECF No. 99-24. Defendants responded to plaintiff’s supplemental

 production with an additional deficiency letter. Id. ¶ 29, Ex. Y, ECF No 99-25. On October 13,

 2020, plaintiff supplemented his responses to defendants’ discovery requests by providing 115

 pages of documents related to his employment by at least nine other employers. Id. ¶ 30, Ex. Z;

 Def. Mem. of Law 20-21. Plaintiff’s supplemental production included tax forms from these

 other employers: Sharan Builders Inc.; Talico; Neelam Construction Corporation; RSN

 Construction Co., Inc.; Lakhi General Contractor Inc.; Unter, LLC; Uber Technologies, Inc.; S &

 N Builders; and Metropolitan Construction Corp. Def. Mem. of Law 20-21. The production also

 included plaintiff’s 2016 and 2017 tax returns which stated that “Plaintiff’s ‘principal business or

 profession’ was a ‘Taxi Limo Service.’” Id. Defendants moved to adjourn plaintiff’s scheduled

 second deposition and sought sanctions. ECF No. 89. Plaintiff’s counsel responded by filing a



                                                  5
Case 1:18-cv-05780-FB-LB Document 109 Filed 07/20/21 Page 6 of 27 PageID #: 1247




 motion to compel discovery from defendant. ECF No. 90. Judge Gold scheduled a telephone

 conference for October 29, 2020 in response to the parties’ dueling submissions. See Electronic

 Order dated Oct. 20, 2020.

        At the conference on October 29, 2020, Judge Gold expressed surprise at plaintiff’s

 failure to provide the requested discovery for almost two years, stating “I’m really having a hard

 time understanding this.” Oct. 29, 2020 Conf. Tr. 2:7-19, ECF No. 94. Plaintiff’s counsel

 claimed that after receiving the Talico W-2 he “demanded” that plaintiff come in and talk to him

 and produce all of his records. Id. 3:2-16. According to plaintiff’s counsel, this led to plaintiff’s

 production of the supplemental discovery. Id. The Court expressed its opinion that plaintiff’s

 counsel’s response was “remarkably inadequate” and that the claims in the complaint were

 “belied by the documents.” Id. 3:17-19. Judge Gold highlighted that plaintiff claimed to be

 working overtime for defendants yet also reported thousands of dollars in income from driving a

 cab and stated that plaintiff “couldn’t possibly have” worked overtime for defendants when he

 had multiple other employers. Id. 4:11-13, 8-25. Ultimately, Judge Gold stayed discovery and set

 a briefing schedule for the instant motion for sanctions. Id. 11:10-12:4.

 B. Removed State Court Actions

        Two removed state court actions are also relevant to the current motion. On December

 16, 2019, defendants removed a declaratory judgment action filed by plaintiff in state court to the

 Eastern District of New York, requesting that the Court exercise supplemental jurisdiction over

 the action because it was related to plaintiff’s FLSA and NYLL claims. ECF No. 32. The

 declaratory judgment action related to what plaintiff alleged to be a fraudulent conveyance of

 property designed to hinder the enforcement of any judgment in this action. ECF No. 32-1. After




                                                    6
Case 1:18-cv-05780-FB-LB Document 109 Filed 07/20/21 Page 7 of 27 PageID #: 1248




 they removed the case, defendants moved to dismiss the action and requested sanctions. ECF

 Nos. 34, 48.

         On January 15, 2020, defendants removed a second state court action, also requesting that

 the Court exercise supplemental jurisdiction because it was related to the FLSA and NYLL

 claims in this matter. ECF No. 39. This second state court action also related to what plaintiff

 alleged to be a fraudulent conveyance of property designed to hinder the enforcement of any

 judgment in this action. ECF No. 39-1. Defendants also moved to dismiss this action and

 requested sanctions. ECF No. 48.

         On March 19, 2021, after briefing of the current sanctions motion was underway, Judge

 Block granted defendants’ motion to dismiss the two removed state court actions, holding that

 both actions were barred by the applicable statute of limitations. Mem. & Order 4, ECF No. 104.

 Judge Block denied defendants’ request for sanctions, stating that plaintiff was “now on notice

 that litigation tactics designed to annoy and harass would not be tolerated.” Id. at 7.

 C. Talico Action

         Defendants’ motion also implicates an unrelated FLSA action brought by plaintiff’s

 counsel, Jonathan Silver, against Talico. Def. Mem. of Law 22. That case, Singh v. Kaur et. al.,

 No. 19-cv-6927(BMC) (E.D.N.Y. 2019) (“Talico Action”), was filed on December 10, 2019,

 approximately one year after the instant action, and alleged that defendants Mandeep Kaur,

 Manmohan Singh, and Talico Contracting Inc., failed to provide plaintiffs Jagdev Singh and

 Kuldeep Singh with minimum and overtime wages. Id. The allegations in the Talico action are

 almost identical to the allegations in the instant matter. Id. In that case, plaintiffs refused to

 appear for their depositions, Judge Cogan ordered plaintiffs to show cause why they should not

 be sanctioned, and Mr. Silver moved to withdraw as plaintiffs’ counsel citing a post-deposition



                                                    7
Case 1:18-cv-05780-FB-LB Document 109 Filed 07/20/21 Page 8 of 27 PageID #: 1249




 change in plaintiffs’ narrative of the allegations in the complaint. Talico Action ECF Nos. 42-44,

 Electronic Orders dated Nov. 9, 2020. On November 19, 2020, Judge Cogan denied Mr. Silver’s

 motion to withdraw, stating that “[i]f a lawyer discovers that his client has given him inaccurate

 material information that has become part of the record of the case, the lawyer cannot simply

 head for the hills [but] has a duty to advise his client to correct the misinformation.” Talico

 Action Electronic Order dated Nov. 19, 2020. Ultimately, plaintiffs voluntarily dismissed the

 Talico Action. Talico Action ECF No. 49-51.

        Discovery defendants produced in the instant matter reveals that plaintiff worked at the

 same NYCHA job sites as the plaintiffs in the Talico Action. Def. Mem of Law 23. Plaintiff’s

 revised responses to defendants’ interrogatories identify Manmohan Singh and Kuldeep Singh as

 witnesses with information related to this matter. Mizrahi Aff. Ex. Q, ECF No. 99-17.

 Defendants argue that plaintiff’s counsel’s conduct in the Talico Action demonstrates his history

 of litigation misconduct and his understanding of its consequences. Def. Mem. of Law 39; Reply

 2 n.1, ECF No. 105.

        Following the briefing schedule set by Judge Gold, plaintiffs filed the instant motion for

 sanctions, appending email communications between the parties, discovery demands and

 responses, and copies of filings from the Talico Action. See ECF Nos. 97-99. Plaintiff’s counsel

 opposes the motion and appends discovery materials, case communications and plaintiff’s

 declaration. Pl.’s Opp’n, ECF 102. Defendants replied. ECF No. 105.




                                                   8
Case 1:18-cv-05780-FB-LB Document 109 Filed 07/20/21 Page 9 of 27 PageID #: 1250




                                            DISCUSSION

 I. Legal Standard

 A. Sanctions Under Federal Rule of Civil Procedure 26(g)(3)

         Federal Rule of Civil Procedure 26(g)(1) requires that “every disclosure under Rule

 26(a)(1) or (a)(3) and every discovery request, response, or objection must be signed by…[the]

 attorney of record.” In pertinent part, the Rule states that the attorney’s signature “certifies that to

 the best of the person’s knowledge information, and belief formed after a reasonable inquiry” the

 disclosures are complete and correct and each “discovery request, response, or objection” is

 consistent with the Federal Rules. FED. R. CIV. P. 26(g)(1). Under Rule 26(g)(3), “[i]f a

 certification violates this rule without substantial justification, the court on motion or on its own,

 must impose an appropriate sanction on the signer.” The sanction may include payment of

 reasonable expenses, including attorney’s fees. FED. R. CIV. P. 26(g)(3).

         The determination of whether an attorney satisfies Rule 26(g)’s “reasonable inquiry”

 requirement depends upon an analysis of “the totality of the circumstances.” Markey v. Lapolla

 Indus., Inc., No. 12-CV-4622(JS)(AKT), 2015 WL 5027522, at *15 (E.D.N.Y. Aug. 25, 2015)

 (internal quotation marks omitted) (quoting Quinby v. WestLB AG, No. 04-CV-

 7406(WHP)(HBP), 2005 WL 3453908, at *4 (S.D.N.Y. Dec. 15, 2005) Report and

 Recommendation adopted by 2016 WL 324968 (E.D.N.Y. Jan. 26, 2016). A Court considering

 sanctions must decide if the attorney conducted his investigation in a reasonable manner given

 the circumstances of the particular case. See Jianjun Chen v. 2425 Braodway Chao Rest., LLC,

 331 F.R.D. 568, 571 (S.D.N.Y. 2019) (quoting Kiobel v. Royal Dutch Petroleum Co., No. 02

 Civ. 7618(KMW)(HBP), 2009 WL 1810104, at *3 (S.D.N.Y. June 25, 2009)). Rule 26(g) has

 been interpreted to “charge all attorneys with a special, ‘affirmative duty to engage in pretrial



                                                    9
Case 1:18-cv-05780-FB-LB Document 109 Filed 07/20/21 Page 10 of 27 PageID #: 1251




 discovery in a responsible manner that is consistent with the spirit and purposes’ of liberal

 discovery.” Markey, 2015 WL 5027522, at *15 (internal quotation marks omitted) (quoting

 Kosher Sports, Inc. v. Queens Ballpark Co., LLC, No. 10-CV-2618(JBW)(RLM), 2011 WL

 3471508, at *7 (E.D.N.Y. Aug. 5, 2011)). Sanctions are mandatory when an attorney

 unjustifiably violates Rule 26’s disclosure and discovery requirements. Kiobel, 2009 WL

 1810104, at *3. An attorney may only avoid sanctions by demonstrating “substantial

 justification” for his failure to comply or that his conduct was harmless. Markey, 2015 WL

 5027522, at *15 (citing Ritchie Risk-Linked Strategies Trading (Ireland), Ltd. v. Coventry First,

 LLC, 280 F.R.D. 147, 158-159 (S.D.N.Y. 2012) [hereinafter Ritchie Risk).

 B. Sanctions Under Federal Rule of Civil Procedure 37(b) and 37(c)

        Rule 37(b) provides for sanctions when a party does not obey a Court order to provide

 discovery. FED. R. CIV. P. 37(b)(2)(A). The available sanctions include “dismissing the action or

 proceeding in whole or in part.” FED. R. CIV. P. 37(b)(2)(A)(v). The Court may, “[i]nstead of or

 in addition to the sanctions included under Rule 37(b)(2)(A),” order a party, the party’s counsel,

 “or both to pay the reasonable expenses, including attorney’s fees, caused by the failure, unless

 the failure was substantially justified or other circumstances make an award of expenses unjust.”

 FED. R. CIV. P. 37(b)(2)(C).

        “‘[D]ismissal is a drastic remedy that should be imposed only in extreme circumstances,

 …usually after consideration of alternative, less drastic sanctions.’” Houghton v. Culver, 467

 Fed. Appx. 63, 65 (2d Cir. 2012) (summary order) (internal quotation marks omitted) (quoting

 John B. Hull, Inc. v. Waterbury Petroleum Prods., Inc., 845 F.2d 1172, 1176 (2d Cir. 1988)).

 Although not an exhaustive list, the Second Circuit instructs that several factors should be

 considered when considering dismissal as a sanction for noncompliance, including: “(1) the



                                                  10
Case 1:18-cv-05780-FB-LB Document 109 Filed 07/20/21 Page 11 of 27 PageID #: 1252




 willfulness of the non-compliant party or the reason for noncompliance; (2) the efficacy of lesser

 sanctions; (3) the duration of the period of noncompliance, and (4) whether the non-compliant

 party had been warned of the consequences of noncompliance.” Id. (quoting Agiwal v. Mid

 Island Mortg. Corp., 555 F.3d 298, 302-03 (2d Cir. 2009).

        Under Rule 37(c), when “a party fails to provide information or identify a witness as

 required by Rule 26(a) or (e), the party is not allowed to use that information or witness to

 supply evidence on a motion, at a hearing, or at trial, unless the failure was substantially justified

 or is harmless.” FED. R. CIV. P. 37(c)(1); see also Markey, 2015 WL 5027522, at *16. The Court

 may order the offending party to pay “reasonable expenses, including attorney’s fees, … and

 may impose other appropriate sanctions, including” those contemplated by Rule 37(b)(2)(A).

 FED. R. CIV. P. 37(c)(1)(A)-(C). When the alleged sanctionable conduct is a party’s failure to

 provide documents, “district courts have broad discretion in fashioning an appropriate sanction.”

 Fossil Indus., Inc. v. Onyx Specialty Papers, Inc., 302 F.R.D. 288, 293 (E.D.N.Y. 2014) (citing

 Creative Res. Grp. of N.J. v. Creative Res. Grp., 212 F.R.D. 94, 102 (E.D.N.Y. 2012)). Sanctions

 pursuant to Rule 37(c) are only available against a party and not its counsel. See Apex Oil Co. v.

 Belcher Co. of New York, Inc., 855 F.2d 1009, 1013-14 (2d Cir. 1988) (“By its express terms,

 Rule 37(c) applies only to a party.”).

        The party seeking discovery sanctions is required to demonstrate: “(1) that the party

 having control over the evidence had an obligation to timely produce it; (2) that the party that

 failed to timely produce the evidence had a ‘culpable state of mind;’ and (3) that the missing

 evidence is relevant to the party’s claim or defense such that a reasonable trier of fact could find

 it would support that claim or defense.” JMC Rest. Holding, LLC v. Pevida, No. 14 Civ.

 6157(WFK)(VMS), 2016 WL 3351007, at *6 (E.D.N.Y. June 14, 2016) (quoting In re Sept. 11th



                                                   11
Case 1:18-cv-05780-FB-LB Document 109 Filed 07/20/21 Page 12 of 27 PageID #: 1253




 Liab. Ins. Coverage Cases, 243 F.R.D. 114, 125 (S.D.N.Y. 2007)). A party has an obligation to

 produce evidence when such production is required by Rule 26 or the Court’s order. Markey,

 2015 WL 5027522, at *16 (quoting In re Sept. 11th Liab. Ins. Coverage Cases, 243 F.R.D. at

 125)). A party acts with a “culpable state of mind” when the discovery violation results from

 “bad faith or gross negligence [or] ordinary negligence.” Id. (internal quotation marks omitted)

 (quoting In re Sept. 11th Liab. Ins. Coverage Cases, 243 F.R.D. at 125)). A party acts negligently

 in failing to produce discovery when he fails “to conform to the standard of what a party must do

 to meet its obligation to participate meaningfully and fairly in the discovery phase of a judicial

 proceeding.” Id. at *17 (internal quotation marks omitted) (quoting In re Pfizer Secs. Litig., 288

 F.R.D. 297, 314 (S.D.N.Y. 2013)). When a party’s failure to produce discovery results from its

 negligence, the evidence in question is considered relevant when “a reasonable trier of fact could

 find that it would support… [the party’s] claim or defense. Id. (quoting In re Sept. 11th Liab. Ins.

 Coverage Cases, 243 F.R.D. at 125). Sanctions should only be imposed when the failure to

 produce evidence actually causes injury. Id. (quoting In re Sept. 11th Liab. Ins. Coverage Cases,

 243 F.R.D. at 125.

 C. Sanctions Under 28 U.S.C. § 1927 and the Court’s Inherent Authority

        The Court has both inherent and statutory powers to sanction attorneys and parties whose

 behavior unreasonably threatens the orderly management and resolution of a case. Revson v.

 Cinque & Cinque, P.C., 221 F.3d 71, 78 (2d Cir. 2000). The Court’s statutory power is derived

 from 28 U.S.C. § 1927 which provides that “[a]ny attorney…who so multiplies the proceedings

 in any case unreasonably and vexatiously may be required by the court to satisfy personally the

 excess costs, expenses, and attorney’s fees reasonably incurred because of such conduct.” The

 Court’s inherent powers emanate from “the practical necessity that courts be able to ‘manage



                                                  12
Case 1:18-cv-05780-FB-LB Document 109 Filed 07/20/21 Page 13 of 27 PageID #: 1254




 their own affairs so as to achieve the orderly and expeditious disposition of cases.’” Revson, 222

 F.3d at 78 (quoting Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991)).

        Sanctions are properly awarded under 28 U.S.C. § 1927 when an “attorney’s actions are

 so completely without merit as to require the conclusion that they must have been undertaken for

 some improper purpose such as delay.” Id. at 79 (internal quotation marks omitted) (quoting

 Oliveri v. Thompson, 803 F.2d 1265, 1273 (2d Cir 1986)). Similarly, sanctions are proper under

 the Court’s inherent power, which can be levied against both attorneys and parties, where the

 Court finds that “(1) the challenged claim was without a colorable basis and (2) the claim was

 brought in bad faith, i.e., motivated by improper purposes such as harassment or delay.” Enmon

 v. Prospect Cap. Corp., 675 F.3d 138, 143 (2d Cir. 2012) (internal quotation marks omitted)

 (quoting Schaifer Nance & Co., Inc., v. Estate of Warhol, 194 F.3d 323, 336 (2d Cir. 1999)). The

 required finding of bad faith can only be inferred from a party’s actions when the actions are “so

 completely without merit” that the Court must conclude that they were taken for an improper

 purpose. Id. (internal quotation marks omitted) (quoting Schaifer Nance, 194 F.3d at 336).



 II. Analysis

        Defendants’ motion points to several of plaintiff’s alleged failures, however, the crux of

 defendants’ argument that sanctions should be imposed is that plaintiff failed to produce

 documents and failed to truthfully respond to interrogatories regarding his other employment.

 Def. Mem. of Law 1. Defendants also seek sanctions for plaintiff’s counsel’s alleged failure to

 abide by multiple Court orders. Def Mem. of Law 35. These alleged violations include: failing to

 file an amended complaint; failing to produce plaintiff at a settlement conference with the Court;

 misrepresenting the existence of the documents sought in discovery in counsel’s July 17, 2019



                                                 13
Case 1:18-cv-05780-FB-LB Document 109 Filed 07/20/21 Page 14 of 27 PageID #: 1255




 letter to the Court; and withholding discovery in violation of the Court’s September 22, 2020

 Order. Id. at 35-36.



 A. Plaintiff’s Counsel Should be Sanctioned Under Federal Rules of Civil Procedure
 26(g)(3)

        The record is clear that plaintiff’s responses to defendant’s document demands and

 interrogatories were deficient. On October 13, 2020, after this matter had been pending for

 almost two years, plaintiff produced 115-pages of supplemental discovery, including tax and

 employment records, which demonstrate his employment by Talico and multiple other

 employers. Mizrahi Aff. ¶ 30, Ex. Z; Def. Mem. of Law 20-21. This revelation directly

 undermines plaintiff’s prior responses to defendants’ interrogatories and other discovery

 demands.

        Plaintiff’s response to defendants’ discovery demands dated March 5, 2019, signed by

 plaintiff’s counsel, states he: did not have any documents related to communications with or

 employment by Talico; did not possess federal and state tax returns for the years 2014 through

 the present; and did not have documents related to employment by any employer other than

 defendants. See Mizrahi Aff. ¶ 18, Ex. O. In response to defendants’ interrogatories, plaintiff

 provided the following responses:

 Interrogatory No. 12: Identify any agreement, representation, or understanding between You and
 Tailco (sic) Contracting Inc., a New York corporation, relating to the subject of any of the
 allegations in the complaint.

 Answer to Interrogatory No. 12: None known to the plaintiff

 Interrogatory No. 18: Identify any positions of employment that You held from 2014 to present
 and set forth the job title You held in connection with each instance of employment, the
 compensation You received, including any tips and bonuses, and the nature of Your duties and/or
 responsibilities in connection with same.



                                                 14
Case 1:18-cv-05780-FB-LB Document 109 Filed 07/20/21 Page 15 of 27 PageID #: 1256




 Answer to Interrogatory No. 18: Plaintiff held no title and just worked as an electrician as
 described.

 Id.

          Plaintiff’s May 7, 2019 supplemental response to defendants’ interrogatories signed by

 plaintiff’s counsel and verified by plaintiff, states:

 Interrogatory No. 12: Identify any agreement, representation, or understanding between You and
 Talico Contracting Inc., a New York corporation, relating to the subject of any of the allegations
 in the complaint.

 Answer to Interrogatory No. 12: None known to the plaintiff

 Interrogatory No. 18: Identify any positions of employment that You held from 2014 to present
 and set forth the job title You held in connection with each instance of employment, the
 compensation You received, including any tips and bonuses, and the nature of Your duties and/or
 responsibilities in connection with same.

 Answer to Interrogatory No. 18: Plaintiff held no title and just worked as an electrician as
 described.

 Mizrahi Aff. ¶ 20, Ex. Q.

          On September 15, 2020, defendants provided plaintiff with a copy of his W-2 from

 Talico and one week later served a letter demanding that plaintiff cure the deficiencies in his

 discovery responses. Id. ¶ 27, Ex. W. On October 7, 2020, plaintiff produced a supplemental

 document and interrogatory response which referenced the W-2 provided by defendants. 3 Id. ¶

 28, Ex. X.

          Under Federal Rule of Civil Procedure 26(g)(3), an attorney signing a response to a

 discovery request is certifying that, after a reasonable inquiry, the information contained in the

 response is complete and correct. A certification in violation of the Rule requires the Court to

 sanction the attorney signing the certification, the party making the disclosure, or both the



 3
  Plaintiff’s supplemental interrogatory response which references the Talico W-2 is dated March 5, 2019. See
 Mizrahi Aff., Ex. X. This is an error. Defendants did not provide the Talico W-2 to plaintiff until September 2020.


                                                          15
Case 1:18-cv-05780-FB-LB Document 109 Filed 07/20/21 Page 16 of 27 PageID #: 1257




 signing attorney and the party. FED. R. CIV. P. RULE 26(g)(3). Plaintiff’s belated production of

 the requested discovery proves that his prior disclosures were in fact incomplete and incorrect.

 The Court must examine whether plaintiff’s counsel’s “inquiry, including [his] investigation

 and…resulting conclusions, was objectively reasonable under the circumstances,” thereby

 satisfying his duty to perform the “reasonable inquiry” contemplated by Rule 26(g)(3). Kiobel,

 2009 WL 1810104, at *3.

            Plaintiff’s counsel claims that he inquired about the records at issue when he was first

 retained by plaintiff. Pl.’s Mem. of Law 11, ECF No. 102-24. 4 Counsel also notes that the

 plaintiff does not speak English and that a family member was used to translate. Id. Counsel

 claims that only when defendants provided the Talico W-2 was counsel able to discuss the matter

 with plaintiff and then counsel made it clear that plaintiff must produce additional tax and

 employment records. Id. at 12.

            Plaintiff’s counsel’s excuses are unavailing. The Court can only conclude that counsel

 failed to conduct the reasonable inquiry demanded by the Federal Rules of Civil Procedure.

 Defendants’ interrogatories and request for documents regarding plaintiff’s employment by

 Talico and others were clear and unambiguous. Counsel fails to satisfactorily explain how receipt

 of the Talico W-2 resulted in the production of additional tax and employment documents when

 these documents were requested from the onset of this litigation. Plaintiff’s own declaration

 undermines his counsel’s claims, stating that he does not remember being asked for his tax and

 employment records prior to being shown the Talico W-2. Pl.’s Decl. ¶ 11, ECF No. 102-1.

 Plaintiff’s counsel’s attempt to attribute his failure to adequately communicate with plaintiff to a

 language barrier is also unavailing. Counsel should have obtained the services of a professional



 4
     As plaintiff’s Memorandum of Law lacks page numbers, the Court refers to the ECF pagination.


                                                          16
Case 1:18-cv-05780-FB-LB Document 109 Filed 07/20/21 Page 17 of 27 PageID #: 1258




 interpreter to ensure clear communication with his client. See SEC v. Shaohua Yin, No. 17-CV-

 972(JPO), 2020 WL 6801915, at *6 (S.D.N.Y. Nov. 19, 2020) (discussing the need to use

 professional translators and interpreters to protect the “truth-seeking process” and guard litigants

 rights).

            Plaintiff’s counsel was made aware of his client’s employment by Talico as early as the

 January 2019 initial conference. ECF No. 12. He failed to adequately investigate the matter and

 failed to obtain documents in his client’s possession. Although counsel need not be involved in

 every facet of document production, counsel is responsible for coordinating his client’s

 production efforts and ensuring that discovery is appropriately produced. See Markey, 2015 WL

 5027522, at *20 (quoting Greene v. Netsmart Tech., Inc., No. 08-CV-4971, 2011 WL 2225004,

 at *8 (E.D.N.Y. Feb. 28, 2011) Report and Recommendation adopted by 2011 WL 2193399

 (E.D.N.Y. June 2, 2011)). Counsel’s representation of the plaintiffs in the Talico Action, where

 Manmohan Singh and Talico Contracting Inc. were named as codefendants, is also relevant

 given that Manmohan Singh was identified by plaintiff in the instant matter as his supervisor.

 Mizrahi Aff, Ex. Q. In the Talico Action, Manmohan Singh was alleged to be an “owner,

 stockholder, principal, officer, managing agent, [and] agent” of Talico Contracting Inc.

 Complaint, ECF No. 1 in Singh v. Kaur, 19cv6927(BMC) (E.D.N.Y. 2019). This overlap

 between cases should have further informed counsel’s judgment and his responsibility to

 scrupulously investigate this matter.

            Counsel failed to make a reasonable inquiry and failed to exercise due diligence before

 certifying plaintiff’s responses to defendant’s discovery requests. See Markey, 2015 WL

 5027522, at *21 (citing Quinby, 2005 WL 3453908, at *4). Likewise, plaintiff’s counsel fails to

 demonstrate any substantial justification for his delinquent disclosures or that the failure to



                                                    17
Case 1:18-cv-05780-FB-LB Document 109 Filed 07/20/21 Page 18 of 27 PageID #: 1259




 disclose was harmless. See id. at 23. On the contrary, defendants were required to make multiple

 demands for the missing discovery and forced to depose plaintiff without the benefit of the

 belatedly disclosed records. Def. Mem. of Law. 12-21. Defendants incurred unnecessary expense

 trying to obtain discovery which plaintiff was required to provide and defendants were forced to

 proceed in discovery without the benefit of complete records. See Ritchie Risk, 28 F.R.D. at 161-

 62 (“Defendants suffered substantial prejudice from proceeding through all of fact discovery

 without a full understanding of Plaintiff’s damages claim….”). Under the facts and

 circumstances of this case, the Court should impose sanctions against plaintiff’s counsel under

 Rule 26(g).

        Although sanctions are appropriate against plaintiff’s counsel, the record does not support

 sanctions against plaintiff personally. As previously discussed, plaintiff’s declaration states that

 he does not remember previously being asked for his employment and tax records. Pl.’s Decl. ¶

 11. Plaintiff claims that he “never intended to hide those records or keep them secret.” Id. ¶ 12.

 Defendants’ own motion papers acknowledge that “[t]here are serious questions regarding

 Attorney Silver’s efforts to communicate with his client.” Def. Mem. of Law. 31. The Court is

 concerned that plaintiff’s language barrier may have impeded plaintiff’s understanding of his

 obligation in this lawsuit and his ability to comply with defendants’ discovery demands. See Pl.’s

 Decl. ¶ 7 (“I do not read English well enough to understand this document.”); Pl. Sept. 24, 2019

 Dep. Tr. 23:11-18, 24:8-13, 25:17-26:7; Pl. Oct. 4, 2019 Dep. Tr. 62:8-10, 62:15-18, 76:15. If

 plaintiff lacks evidence to support his claims, as defendants assert, he will surely be held to

 account on a motion for summary judgment. Am. Hotel Intern. Grp., Inc. v. CGU Ins. Co., No.

 01-CV-654(RCC), 2002 WL 1974052, at *3 (S.D.N.Y. Aug. 27, 2002).




                                                  18
Case 1:18-cv-05780-FB-LB Document 109 Filed 07/20/21 Page 19 of 27 PageID #: 1260




         Defendants argue in their reply brief that the Court should “disregard” plaintiff’s

 language barrier. Reply 11. The cases cited by defendants are inapposite. Sarder v. United States

 was a criminal case in which the petitioner asserted that his language barrier invalidated his

 guilty plea. No. 11 Civ 7873(NRB), 2012 WL 1314159, at *8 (S.D.N.Y. Apr. 17, 2012). In

 Abbas v. Goord, the pro se plaintiff moved for the appointment of counsel and an interpreter

 and, after reviewing the record the Court found that plaintiff failed to show his language skills

 prevented him from prosecuting his case. No. 06-CV-648(NAM)(GJD), 2007 WL 2891631, at

 *5 (N.D.N.Y. Sept. 28, 2007). In Saleh v. Barr, after a non-English speaking plaintiff’s lawyer

 withdrew from the case, the Court informed plaintiff that he had an obligation to communicate in

 English with the Court or have an interpreter present. No. 18-CV-1347(EAW), 2020 WL

 5544440, at *1 (W.D.N.Y. Sept. 16, 2020). These cases are inapposite to the facts presented

 here. The Court’s consideration of a litigant’s ability to prosecute his case due to limited

 language skills is far different from whether the Court should impose sanctions on a litigant who

 does not speak English under these circumstances.

         Accordingly, I recommend that defendants’ motion for sanctions under Federal Rules of

 Civil Procedure 26(g)(3) should be granted as to plaintiff’s counsel and denied as to plaintiff.

 B. Sanctions Are Not Available Against Counsel Under Rule 37(c)

         Although defendant seeks sanctions against plaintiff and plaintiff’s counsel under Federal

 Rule of Civil Procedure 37(c), Def. Mem. of Law 33-35, such sanctions are only available

 against a party, not its counsel. 5 See Apex Oil Co., 855 F.2d 1013-14. For the reasons stated



 5
  Although other Courts have awarded sanctions against counsel under Rule 37(c), see Markey, 2015 WL 5027522,
 at *24-25; Ritchie Risk, 280 F.R.D. at 157 (citing Phoenix Four, Inc. v. Strategic Res. Corp., No. 05 Civ. 4837(HB),
 2006 WL 1409413, at *9 (S.D.N.Y. May 23, 2006), the Second Circuit explicitly rejected this practice in Apex Oil
 Co. 855 F.2d 1013-14 (“[W]e must infer from the other subsections of Rule 37 expressly providing for the
 imposition of sanctions against a party’s attorney that the drafters intended to omit attorneys from the coverage of
 subsection (c).”).


                                                          19
Case 1:18-cv-05780-FB-LB Document 109 Filed 07/20/21 Page 20 of 27 PageID #: 1261




 above, the record does not support the imposition of sanctions against plaintiff. See supra section

 II.A.

         Accordingly, defendants’ motion for sanctions pursuant to Federal Rule of Civil

 Procedure 37(c) should be denied.

 C. The Sanction of Dismissal Under Rule 37(b) is Inappropriate

         Federal Rule of Civil Procedure 37(b)(2)(A)(v) permits the Court to “dismiss[] … [an]

 action or proceeding in whole or in part” for disobeying a Court order to provide discovery. The

 imposition of sanctions under Rule 37(b) requires (1) that discovery has been ordered by the

 Court and (2) a failure to comply with that Order. Joint Stock Co. Channel One Russia

 Worldwide v. Infomir LLC, No. 16-CV-1318(GBD)(BCM), 2019 WL 4727537, at *18

 (S.D.N.Y. Sept. 26, 2019). In contemplating dismissal, the Court must consider “(1) the

 willfullness of the non-compliant party or the reason for non-compliance; (2) the efficacy of

 lesser sanctions; (3) the duration of the period of noncompliance, and (4) whether the non-

 compliant party had been warned of the consequences of noncompliance.” S. New England Tel.

 Co. v. Global NAPs Inc., 624 F.3d 123, 144 (2d Cir. 2010) (quoting Agiwal, 555 F.3d at 203).

 These factors are not exhaustive and the appropriate sanction for a party’s violation of a

 discovery order is within the District Court’s discretion. Id. (citing Daval Steel Prods., a Div. of

 Francosteel Corp. v. M/V Fakredine, 952 F.2d 1357, 1366 (2d Cir. 1991)). Dismissal is a “drastic

 remedy,” to be employed only after consideration of lesser alternatives but is appropriate when a

 violation of discovery orders is due to “‘willfullness, bad faith, or any fault’ of the party

 sanctioned”. Id. (first quoting John B. Hull, Inc., 845 F.2d at 1176; and then quoting Salahuddin

 v. Harris, 782 F.2d 1127, 1132 (2d Cir. 1986)).




                                                   20
Case 1:18-cv-05780-FB-LB Document 109 Filed 07/20/21 Page 21 of 27 PageID #: 1262




        The Court has reviewed the record and is unable to locate an explicit prior Order of the

 Court directing plaintiff to provide the tax and employment documents which were belatedly

 disclosed. Although the subject of plaintiff’s other employment has certainly been raised in this

 case from the very beginning, no explicit order regarding the tax and employment documents

 was entered. See Minute Entry, Jan. 30, 2019, ECF No. 12 (“Defendants will promptly produce

 information about the entity they contend was plaintiff’s actual employer….”). On June 27,

 2019, in deciding the parties’ cross-motions to compel discovery, Judge Gold ordered plaintiff to

 “confirm in writing that no document or information has been withheld based upon the general

 objections and privilege assertions made in response to defendants’ document demands and

 interrogatories.” June 27, 2019 Minute Order. Defendants served plaintiff with a deficiency letter

 on September 21, 2020 citing deficiencies in his responses, Mizrahi Aff. ¶ 27, Ex. W, and the

 next day, on September 22, 2020, Judge Gold ordered plaintiff to respond to defendants’

 discovery demands by October 5, 2020, Sept. 22, 2020 Minute Entry, ECF No. 88. Plaintiff did

 not produce responsive documents and supplemental interrogatory responses until October 13,

 2020. Mizrahi Aff. ¶ 30, Ex. Z. The last time the parties appeared before Judge Gold, he stated “I

 can remember Mr. Mizrahi from the very first time we conferenced the case…pressing the point

 that the plaintiff was in no way a full time employee of the defendant.” Oct. 29, 2020 Conf. Tr.

 5:6-10. Although there can be no dispute that plaintiff’s counsel understood the Court’s directive

 to produce all responsive documents, Joint Stock Co. Channel One Russia Worldwide, 2019 WL

 4727537, at *18 (finding that even though a Court Order may not include specific words, the

 context of the litigation makes the Court’s directive clear), a sanction under Rule 37(b) is

 inappropriate where “the Court’s…Order did not include a clear list of the documents…required

 to [be] produce[d].” JMC Rest. Holding, LLC, 2016 WL 3351007, at *8.



                                                  21
Case 1:18-cv-05780-FB-LB Document 109 Filed 07/20/21 Page 22 of 27 PageID #: 1263




          Furthermore, although this case is marred by plaintiff’s counsel’s conduct, the Court is

 guided by the overarching principle that the sanctions imposed must be just. Shcherbakovskiy v.

 Da Capo Al Fine, Ltd., 490 F.3d 130, 140 (2d Cir. 2007) (“Rule 37 permits the imposition of

 ‘just’ sanctions; the severity of sanction must be commensurate with the non-compliance.”);

 Daval Steel Prods., 952 F.2d at 1366 (citing Ins. Corp. of Ireland v. Compagnie des Bauxites,

 456 U.S. 694, 707 (1982)). The Court is mindful that it must consider “alternative less, drastic

 sanctions.” Patino v. Avalon Bay Cmtys. No. 14-CV-2376(LDW)(AYS), 2016 WL 8677284, at

 *4 (E.D.N.Y. Jan. 8, 2016) (quoting La Barbera v. ASTC Laboratories, Inc., No. 06-CV-

 5306(DLI)(MDG), 2007 WL 1423233, at *1-*2 (E.D.N.Y. May 10, 2007)). Plaintiff’s failure to

 produce the supplemental responses for almost two years should not be forgiven, however it was

 plaintiff’s counsel who received defendants’ demands and made representations to the Court

 about the non-existence of documents. 6 The Court has already stated its concerns about imposing

 the ultimate sanction of dismissal on plaintiff given his language barrier. It would be unfair to

 dismiss plaintiff’s case when the discovery violations are attributable to his counsel. See Simon

 Grumes v. Pathmark Stores, Inc., No. 06 Civ. 13722(SAS), 2007 WL 2489654, at *1 (S.D.N.Y.

 Aug. 31, 2007) (declining to dismiss a case against a pro se plaintiff who was represented by

 counsel at the time of discovery violations).




 6
   Defendants cite Ravenell v. Avis Budget Grp., Inc, No. 08-CV-2113(SLT)(SMG), 2012 WL 1150449, at *1
 (E.D.N.Y. Jan. 27, 2012) Report and Recommendation adopted by 2012 WL 1150448 (E.D.N.Y. Apr. 5, 2012), as
 an example of FLSA case in which plaintiff’s complaint was dismissed under Rule 37(b)(2). Def. Mem. of Law. 38.
 However, defendants neglect to mention several key distinctions. Ravenell was a collective action FLSA case with
 at least 20 individual plaintiffs and Rule 37(b) sanctions were sought against an opt-in plaintiff who did not oppose
 dismissal. Ravenell, 2012 WL 1150449, at *1. The opt-in plaintiff did not participate in any discovery whatsoever
 for a period of approximately one year, ultimately leading to his dismissal from the case without prejudice to refile.
 Id. Ravenell is therefore markedly different from the instant matter where plaintiff did participate in discovery,
 including attending his deposition, but allegedly withheld requested documents and provided incorrect interrogatory
 responses.


                                                           22
Case 1:18-cv-05780-FB-LB Document 109 Filed 07/20/21 Page 23 of 27 PageID #: 1264




        Accordingly, I recommend that defendant’s motion seeking to dismiss plaintiff’s case as

 a sanction pursuant to Rule 37(b)(2) should be denied.

 D. The Motion for Sanctions Under 28 U.S.C. § 1927 and the Court’s Inherent Power
 Should Be Denied

        In support of their request for sanctions under 28 U.S.C. § 1927 and the Court’s inherent

 power, defendants allege that the instant action lacks “a colorable basis,” and that plaintiff’s

 belated disclosure of documents and counsel’s alleged misrepresentations to the Court are

 evidence of bad faith. Def. Mem. of Law. 40-41. Defendants also claim that the removal of the

 now dismissed state court actions and the prosecution of the Talico Action further support their

 request for sanctions. Reply 16.

        The imposition of sanctions under 28 U.S.C. § 1927 or the Court’s inherent power

 requires a “clear showing of bad faith.” Rafter v. Bank of America, No. 04 Civ.

 3341(JSR)(KNF), 2011 WL 2897331, at *6 (S.D.N.Y. June 28, 2011) (citing Oliveri, 803 F.2d at

 1273). An attorney acts in bad faith as contemplated by 28 U.S.C. § 1927 when his actions are so

 devoid of merit that the Court can only conclude they were taken for an improper purpose. Id.

 (citing Oliveri, 803 F.2d at 1273). Similarly, under the Court’s inherent power, sanctions against

 an attorney or a party are appropriate when “(1) the challenged claim was without a colorable

 basis and (2) the claim was brought in bad faith, i.e., motivated by improper purposes such as

 harassment or delay.” Enmon, 675 F.3d at 143 (internal quotation marks omitted) (quoting

 Schaifer Nance, 194 F.3d at 336).

        In this Circuit, it is very difficult to make the requisite showing. See Markey, 2015 WL

 5027522, at *28 (quoting McCune v. Rugged Ent., LLC, No. 08-CV-2677(KAM), 2010 WL

 1189390, at *4 (E.D.N.Y. Mar. 29, 2010)). “Even if the motives of a party or attorney are

 questionable, a court may nevertheless decline to find bad faith.” Id. (internal quotation marks


                                                  23
Case 1:18-cv-05780-FB-LB Document 109 Filed 07/20/21 Page 24 of 27 PageID #: 1265




 omitted) (quoting Gelicity UK Ltd. v. Jell-E-Bath, Inc., No. 10-CV-5677(ILG)(RLM), 2014 WL

 1330938, a *6 (E.D.N.Y. Apr. 1, 2014)). Further, the “threshold for colorability is low” and a

 claim is considered “‘colorable’ when, viewed in the light of the reasonable beliefs of the party

 making the claim, the claim has some amount of factual and legal support.” McCune, 2010 WL

 1189390, at *4 (quoting Revson, 222 F.3d at 78-29).

        The record here does not support an award of sanctions under 28 U.S.C. § 1927 or the

 Court’s inherent powers. Defendants allege that plaintiff’s complaint contains demonstrably false

 claims regarding the hours he worked each week and his entitlement to overtime wages. Def.

 Mem. of Law 40. Defendants invite the Court to infer that if defendant had at least nine other

 employers during the time he claims to have worked for defendants, it would be impossible for

 him to have worked the alleged number of hours. Rely 2. This argument and the documents

 provided in plaintiff’s supplemental disclosure certainly cast doubt on plaintiff’s claims.

 However, the ultimate merits of the plaintiff’s case aside, the Court cannot say with certainty that

 the compliant is “utterly devoid of [a] legal or factual basis.” Gelicity UK Ltd., 2014 WL

 1330938, at *4 (quoting Mahoney v. Yamaha Motor Corp. USA, 290 F.R.D. 363, 367 (E.D.N.Y.

 2013)). In addition, the complaint contains multiple other allegations related to failure to provide

 minimum wage and wage notices and statements, compl. ¶¶ 1, 8, which are not necessarily

 undermined by defendants’ assertions. Likewise, the record does not support a finding that

 plaintiff’s counsel’s actions were so meritless that they must have been taken for an improper

 purpose. See McCune, 2010 WL 1189390, at *5. The Second Circuit has held that simply filing a

 meritless claim is not enough to support a finding of bad faith. See Markey, 2015 WL 5027522,

 at *29 (quoting Mahoney, 290 F.R.D. at 370). Finally, to the extent that defendants seek

 sanctions in connection with the removal and subsequent dismissal of the state court fraudulent



                                                  24
Case 1:18-cv-05780-FB-LB Document 109 Filed 07/20/21 Page 25 of 27 PageID #: 1266




 conveyance actions, their application for sanctions was previously denied by Judge Block. Mem.

 & Order 6, ECF No. 104.

        Accordingly, I recommend that defendant’s motion for sanctions under 28 U.S.C. § 1927

 and the Court’s inherent powers should be denied.

 E. Sanctions to Be Imposed

        Having found that sanctions are appropriate under Federal Rule of Civil Procedure

 26(g)(3), the Court must decide the type of sanctions to impose. Sanctions under Rule 26(g)(3)

 “may include an order to pay the reasonable expenses, including attorney’s fees, caused by the

 violation.” Ultimately, the Court has broad discretion to fashion an appropriate sanction. Fossil

 Indus., Inc., 302 F.R.D. at 293 (citing Creative Res. Grp. of N.J., 212 F.R.D. at 102).

        On the instant record, it is appropriate to order plaintiff’s counsel to pay the reasonable

 expenses and fees incurred by defendants as a result of plaintiff’s failure to timely produce

 discovery. See Markey, 2015 WL 5027522, at *31. The sanctions award should encompass the

 fees charged by defendants’ counsel in their effort to obtain the requested discovery, including

 the preparation and service of deficiency letters, attending discovery related conferences, and the

 filing of the instant motion. See Jianjun Chen, 331 F.R.D. at 574-575 (S.D.N.Y. 2019) (awarding

 attorney’s fees and costs associated with attendance at discovery conferences and the filing of the

 sanctions motion). Counsel should also be required to pay the future costs for plaintiff’s second

 deposition. Schindler Elevator Corp., 2014 WL 1259559, at *3 (awarding the costs associated

 with a second deposition which would have been unnecessary absent discovery violations). The

 final amount of monetary sanctions should be deferred and defendants should be given an

 opportunity to file a fee application, including contemporaneous billing records, documenting

 defendants’ counsel’s fees and expenses resulting from plaintiff’s counsel’s misconduct. Markey,



                                                  25
Case 1:18-cv-05780-FB-LB Document 109 Filed 07/20/21 Page 26 of 27 PageID #: 1267




 2015 WL 5027522, at *31. If necessary, the Court may hold an inquest to determine the

 appropriate award. 7



                                                 CONCLUSION

          Accordingly, it is respectfully recommended that defendants’ motion for sanctions under

 Federal Rules of Civil Procedure 26(g)(3), 37(b), 37(c), 28 U.S.C. § 1927, and the Court’s inherent

 powers should be granted in part and denied in part. The Court recommends that the motion should

 be granted imposing sanctions against plaintiff’s counsel under Rule 26(g)(3) for his failure to

 conduct a reasonable inquiry regarding his certified responses to defendants’ discovery requests.

 Defendants should be awarded reasonable attorney’s fees and costs associated with their efforts to

 obtain plaintiff’s compliance with their discovery demands, including the filing of the instant

 motion, and plaintiff’s second deposition. The motion for dismissal under Rule 37(b) and for

 sanctions under Rule 37(c), 28 U.S.C. § 1927 and the Court’s inherent powers should be denied.

 Defendants’ should be given the opportunity to file a fee application supported by billing records.

 The motion for sanctions against plaintiff personally should be denied.



         FILING OF OBJECTIONS TO THIS REPORT AND RECOMMENDATION

          Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil Procedure,

 the parties shall have fourteen (14) days from service of this Report to file written objections. See

 also Fed. R. Civ. P. 6. Such objections (and any responses to objections) shall be filed with the

 Clerk of the Court. Any request for an extension of time to file objections must be made within

 the fourteen-day period. Failure to file a timely objection to this Report generally waives any


 7
  Plaintiff’s counsel shall be responsible for these fees and expenses. The Court urges counsel for both sides to
 attempt to resolve this matter without using further Court resources.


                                                           26
Case 1:18-cv-05780-FB-LB Document 109 Filed 07/20/21 Page 27 of 27 PageID #: 1268




 further judicial review. Marcella v. Capital Dist. Physician’s Health Plan, Inc., 293 F.3d 42 (2d

 Cir. 2002); Small v. Sec’y of Health & Human Servs., 892 F.2d 15 (2d Cir. 1989); see Thomas v.

 Arn, 474 U.S. 140 (1985).

 SO ORDERED.

                                                                          /S/
                                                            LOIS BLOOM
                                                            United States Magistrate Judge

 Dated: July 20, 2021
        Brooklyn, New York




                                                27
